DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 27 July 2022, after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 July 2022 has been entered.

Response to Amendment
Claims 1 & 7 have been amended and examined as such.
Claim 20 has been canceled as requested by the Applicant.

Allowable Subject Matter
Claim 1 is allowed as amended.
Claims 9-19 are allowed as presented, as previously indicated.
Claims 2-8 are allowed as presented, dependent on claim 1.
The following is an Examiner’s statement of reasons for allowance: 
As related to independent claims  1, 9, 15, & 17, a further review of the prior art of record was conducted and an additional search was conducted based on the amendments to the claims and the existing prior art of record as well as additional cited art fails to teach or fairly suggest a plastic card printer [claims 1, 9 & 17] or method of printing on a plastic card [claim 15] comprising all of the structural limitations as claimed, particularly but not limited to a tray mounted on the card transport with the tray positioned under the plastic card and not in direct physical contact with the plastic card and the tray projecting beyond the perimeter edge of the plastic card.
Prior Art Pomerantz et al. teaches a tray mounted on a card transport positioned under the card, but does not teach the limitation of the tray is not in direct physical contact with the plastic card.
Prior Art WOOLDRIDGE et al. teaches a tray mounted on a card transport positioned under the card, but does not teach the limitation of the tray is not in direct physical contact with the plastic card.
Prior Art Rapp teaches a tray to transport media to be printed, but does not teach the limitation of the tray is not in direct physical contact with the plastic card.
As the record as a whole has made additional reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Churnick (US 2006/0210681 A1) teaches a printing method and system for printing edible ink onto a paper tray on a vacuum table.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853